Per Curiam.

The single contention made by petitioner is that he did not sign a written waiver of jury as required by Section 2945.05, Revised Code, and therefore his conviction was void.
Inasmuch as petitioner entered a plea of guilty to the indictment, his contention is without foundation.
The provisions of Section 2945.05, Revised Code, requiring the filing of a written waiver of a trial by jury are not applicable where a plea of guilty is entered by an accused. The failure in such an instance to file a waiver does not deprive an accused of any of his constitutional rights nor does it deprive the court of its jurisdiction. Rodrigues v. Sacks, Warden, 173 Ohio St., 456; Vertz v. Sacks, Warden, 173 Ohio St., 459; and Norton v. Green, Supt., 173 Ohio St., 531.
The petitioner in the instant case has shown no denial of *148his constitutional rights nor any lack of jurisdiction of the trial court over either his person or the subject matter of the crime.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.